UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


STEVE ROMO-DELEON, #39010-380                     §
                                                  §
versus                                            §    CIVIL ACTION NO. 4:18-CV-546
                                                  §    CRIMINAL ACTION NO. 4:14-CR-91(24)
UNITED STATES OF AMERICA                          §

                                     ORDER OF DISMISSAL

         The above-styled and numbered civil action was referred to United States Magistrate Judge

Kimberly C. Priest Johnson, who issued a Report and Recommendation concluding that Movant’s

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (#1) pursuant

to 28 U.S.C. § 2255 should be denied. Movant has filed objections.

         Movant is in custody for the offense of conspiracy to possess with the intent to manufacture

and distribute cocaine, in violation of 21 U.S.C. § 846. On August 4, 2017, after a plea of guilty,

Movant was sentenced to one-hundred-sixty-eight (168) months of imprisonment in accordance

with a binding plea agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C). At the time he pled

guilty, Movant advised the Court that he was satisfied with the work performed on his behalf by

his attorney. PH Tr. 4. Movant’s “solemn declarations in open court carry a strong presumption

of verity.” United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001) (quoting Blackedge

v. Allison, 431 U.S. 63, 73-74 (1977)). He now alleges that he is entitled to relief based on

ineffective assistance of counsel, but he has not shown that his attorney’s representation was

deficient or that he was prejudiced by deficient representation, as required by Strickland v.

Washington, 466 U.S. 668, 688 (1984). His motion and objections lack merit.

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having
made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct and the objections of Movant are

without merit.

       It is accordingly ORDERED that the Motion to Vacate, Set Aside or Correct Sentence by

a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the case is

DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by either

party not previously ruled upon are DENIED.


         SIGNED at Beaumont, Texas, this 19th day of August, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                               2
